Title: Treasury Department Circular to the Commissioners of Loans, 13 October 1790
From: Treasury Department,Hamilton, Alexander
To: Commissioners of Loans


Treasury Department Octr. 13. 1790
Sir
I find from a letter from one of the Commissioner of Loans that it is conceived, certificates of the state debts cannot be subscribed to the new Loan, unless they express that they are issued for services or supplies toward the prosecution of the late war.
By this construction all certificates containing a simple acknowlegment of debt to a certain amount, and all certificates for monies loaned to the States would be excluded, which is not the intent and meaning of the law. If a certificate of any state shall be offered and it shall not appear by the tenor of it, or if it cannot be ascertained from any public record act or document, to have been issued for some purpose, other than compensations and expenditures for services or supplies towards the prosecution of the late war and the defence of the United States or some part thereof during the said war, it is consistent with the direction of the law to receive it in loan.
I am sir,   Your Obedt. servant
A Hamilton
